Title: From George Washington to John Jay, 18 October 1782
From: Washington, George
To: Jay, John


                  Dr Sir
                     
                     Ver Planks Point (on the Hudson) Octr 18th 1782
                  
                  Not having received from your Excellency, during the last Winter or summer, the acknowledgement of any Letters, except of my public Dispatches of Octr last; I apprehend that some private Letters which I have had the pleasure of addressing to you since that time, have miscarried; I resume my Pen, therefore to repeat the thanks, which were contained in one of them for the Wine you had the goodness to present me with, and to assure that I entertain the friendly sentiments towards you, which I have ever experienced since our first acquaintance.
                  We have now passed another Campaign, and no very important occurrence has intervened on this side of the Atlantic—The Evacuation of Charles Town was considered by Genl Greene in his last Letters to me, as an Event that would certainly take place; and from other circumstances I am induced to believe it is effected by this time.  Part of the Garrison (the British Troops) will probably go to the West Indies, & the Germans to the Northward.  Admiral Pigot is now in New York Harbour with 26 Heavy Ships, ready wooded & watered for Sea, but the present circumstances, ’tho somewhat equivocal, do not indicate that New York will be abandoned this year, Notwithstanding there have been many reports & conjectures of the kind some weeks ago.  The Marquis de Vaudreuil is in Boston Harbour with 12 sail of the Line except 3 at Portsmouth unfortunately stranded & lost the Magnifique in entering that Bay—but Congress have presented to His Most Christian Majesty the Ship America of 74 Guns built at Portsmouth & now nearly fit for Sea.
                  The changes in the British Ministry & the fluctuation of their Councils are the Subjects of universal speculation—We wait with impatience to hear the result of the Negociations: and not being very sanquine in our expectations, endeavour to hold ourselves prepared for every Contingency.  I am certain it will afford you pleasure to know, that our Army is better organized, disciplined, & cloathed than it has been, at any period since the commencement of the War—  This you may be assured is the fact.
                  I shall always be happy to hear from you, especially at the present important Crisis of European Politicks; and beg you will be persuaded.  I am with Sentiments of the highest regard & esteem Your Excellencys Most Obedt &c.
                  
               